UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Quarterly Report pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 Commission file number: 001-31311 Commission file number: 000-25206 LIN Television LIN TV Corp. Corporation (Exact name of registrant as (Exact name of registrant as specified in its charter) specified in its charter) Delaware Delaware (State or other jurisdiction of (State or other jurisdiction of incorporation or organization) incorporation or organization) 05-0501252 13-3581627 (I.R.S. Employer (I.R.S. Employer Identification No.) Identification No.) One West Exchange Street, Suite 5A, Providence, Rhode Island 02903 (Address of principal executive offices) (401) 454-2880 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-acceleratedfiler £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R This combined Form 10-Q is separately filed by (i) LIN TV Corp. and (ii) LIN Television Corporation. LIN Television Corporation meets the conditions set forth in general instruction H (1) (a) and (b) of Form 10-Q and is, therefore, filing this form with the reduced disclosure format permitted by such instruction. LIN TV Corp. Class A common stock, $0.01 par value, outstanding as of July 23, 2010:31,412,259 shares. LIN TV Corp. Class B common stock, $0.01 par value, outstanding as of July 23, 2010: 23,502,059 shares. LIN TV Corp. Class C common stock, $0.01 par value, outstanding as of July 23, 2010: 2 shares. LIN Television Corporation common stock, $0.01 par value, outstanding as of July 23, 2010: 1,000 shares. 1 Table of Contents Part I. Financial Information Item 1. Unaudited Consolidated Financial Statements of LIN TV Corp. 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Deficit and Comprehensive Income 5 Consolidated Statements of Cash Flows 7 Notes to Unaudited Consolidated Financial Statements (See separate index for financial statements of LIN Television Corporation) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 Part II. Other Information 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Removed and Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signature Page 26 2 Part I. Financial Information Item1. Financial Statements LIN TV Corp. Consolidated Balance Sheets (unaudited) June 30, December 31, (in thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable, less allowance for doubtful accounts (2010 - $2,061; 2009 - $2,272) Program rights Other current assets Total current assets Property and equipment, net Deferred financing costs Program rights Goodwill Broadcast licenses and other intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses Program obligations Total current liabilities Long-term debt, excluding current portion Deferred income taxes, net Program obligations Other liabilities Total liabilities Commitments and Contingenices (Note 11) Stockholders' deficit: Class A common stock, $0.01 par value, 100,000,000 shares authorized, Issued: 32,289,036 and 30,270,167 shares as of June 30, 2010 and December 31, 2009, respectively Outstanding: 31,416,218 and 29,397,349 shares as of June 30, 2010 and December 31, 2009, respectively Class B common stock, $0.01 par value, 50,000,000 shares authorized,23,502,059 shares as of June 30, 2010 and December 31, 2009, issued and outstanding; convertible into an equal number of shares of Class A or Class C common stock Class C common stock, $0.01 par value, 50,000,000 shares authorized, 2 shares as of June 30, 2010 and December 31, 2009, issued and outstanding; convertible into an equal number of shares of Class A common stock - - Treasury stock, 872,818 shares of Class A common stock as of June 30, 2010 and December 31, 2009, at cost ) ) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 LIN TV Corp. Consolidated Statements of Operations (unaudited) Three months ended June 30, Six months ended June 30, (in thousands) Net revenues $ Operating costs and expenses: Direct operating Selling, general and administrative Amortization of program rights Corporate Depreciation Amortization of intangible assets 20 40 Impairment of goodwill and broadcast licenses - - Restructuring charge 63 Gain from asset dispositions ) Operating income (loss) ) ) Other expense (income): Interest expense, net Share of loss in equity investments 94 - 94 - Loss (gain) on derivative instruments ) (5 ) Loss (gain) on extinguishment of debt - ) Other, net 28 ) ) 61 Total other expense (income), net ) Income (loss) from continuing operations before provision for (benefit from) income taxes ) Provision for (benefit from) income taxes ) Income (loss) from continuing operations ) ) Discontinued operations: Loss from discontinued operations, net of a gain from the sale of discontinued operations of $11 for both the three and six months ended June 30, 2009, and a benefit from income taxes of $18 and $677 for the three and six months ended June 30, 2009, respectively - ) - ) Net income (loss) $ $ ) $ $ ) Basic income (loss) per common share: Income (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations, net of tax - - - ) Net income (loss) $ $ ) $ $ ) Weighted-average number of common shares outstanding used in calculating basic income (loss) per common share Diluted loss per common share: Income (loss) from continuing operations $ $ ) $ $ ) Loss from discontinued operations, net of tax - - - ) Net income (loss) $ $ ) $ $ ) Weighted-average number of common shares outstanding used in calculating diluted income (loss) per common share The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 LIN TV Corp. Consolidated Statements of Stockholders' Deficit and Comprehensive Income (unaudited) (in thousands) Total Deficit Class A Amount Class B Amount Class C Amount Treasury Stock (at cost) Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders' Deficit Comprehensive Income Balance as of December 31, 2009 ) $- ) Amortization of pension net loss, net of tax of $75 - Reclassification of unrealized loss on cash flow hedge, net of tax of $1,603 - Stock-based compensation - Exercises of stock options under employee compensation plans - Net income - Comprehensive income - June 30, 2010 Balance as of June 30, 2010 ) $- ) The accompanying notes are an integral part of the unaudited consolidated financial statements. 5 LIN TV Corp. Consolidated Statements of Stockholders' Deficit and Comprehensive Income (unaudited) (in thousands) Total Deficit Class A Amount Class B Amount Class C Amount TreasuryStock (at cost) Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders' Deficit Noncontrolling Interest Comprehensive Income Balance as of December 31, 2008 ) $- $ (18,005) Amortization of prior service cost, net of tax of $6 9 - 9 9 - 9 Amortization of pension net loss, net of tax of $33 50 - 50 50 - 50 Unrealized loss on cash flow hedge, net of tax of $552 - Stock-based compensation - Distribution to minority shareholders ) - ) Net loss ) - ) ) Comprehensive income - June 30, 2009 Balance as of June 30, 2009 ) $- $ (18,005) $- The accompanying notes are an integral part of the unaudited consolidated financial statements. 6 LIN TV Corp. Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, OPERATING ACTIVITIES: (in thousands) Net income (loss) $ $ ) Loss from discontinued operations - Adjustment to reconcile net income (loss) to net cash provided by operating activities: Depreciation Amortization of intangible assets 40 Impairment of goodwill, broadcast licenses and broadcast equipment - Amortization of financing costs and note discounts Amortization of program rights Program payments ) ) Loss (gain) on extinguishment of debt ) Loss (gain) on derivative instruments (5 ) Share of loss in equity investments 94 - Deferred income taxes, net Stock-based compensation Gain from asset dispositions ) ) Other, net ) Changes in operating assets and liabilities: Accounts receivable ) Other assets ) Accounts payable ) Accrued interest expense ) Other liabilities and accrued expenses ) ) Net cash provided by operating activities, continuing operations Net cash used in operating activities, discontinued operations - ) Net cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Change in restricted cash - Proceeds from the sale of assets - Payments on derivative instruments ) - Shortfall loanto joint venture with NBC Universal (Note 3) ) - Other investments, net ) - Net cash used in investing activities, continuing operations ) ) Net cash provided by investing activities, discontinued operations Net cash (used in) provided by investing activities ) FINANCING ACTIVITIES: Net proceeds on exercises of employee and director stock based compensation - Proceeds from borrowings on long-term debt Principal payments on long-term debt ) ) Payment of long-term debt issue costs ) - Net cash used in financing activities, continuing operations ) ) Net cash used in financing activities, discontinued operations ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 7 LIN TV Corp. Notes to Unaudited Consolidated Financial Statements Note 1 — Basis of Presentation and Summary of Significant Accounting Policies Description of Business LIN TV Corp. (“LIN TV”), together with its subsidiaries, including LIN Television Corporation (“LIN Television”), is a local television and digital media company, owning, operating or servicing 32 television stations and interactive television station and niche web sites in 17 U.S. markets. In these notes and elsewhere in this report, the terms “Company,” “LIN TV,” “we,” “us” or “our” mean LIN TV Corp. and all subsidiaries included in our unaudited consolidated financial statements. The consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States (“U.S. GAAP”). In the opinion of management, the accompanying unaudited interim financial statements contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods presented. The interim results of operations are not necessarily indicative of the results to be expected for the full year. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires our management to make estimates and assumptions that affect the amounts reported in the unaudited consolidated financial statements and the notes to the unaudited consolidated financial statements. Certain of these estimates and assumptions require management to make difficult, complex or subjective judgments, often regarding matters that are inherently uncertain. Our actual results could differ from these estimates. Estimates are used for, among other things, the allowance for doubtful accounts in receivables, valuation of goodwill and intangible assets, amortization of program rights and intangible assets, stock-based compensation, pension costs, barter transactions, income taxes, employee medical insurance claims, useful lives of property and equipment, contingencies, litigation and net assets of businesses acquired. Net Earnings per Common Share Basic earnings per share (“EPS”) is based upon net income divided by the weighted-average number of common shares outstanding during the period. Diluted EPS reflects the effect of the assumed exercise of stock options and vesting of restricted shares only in the periods in which such effect would have been dilutive. The following is a reconciliation of income available to common shareholders from continuing operations and weighted-average common shares outstanding for purposes of calculating basic and diluted income per common share (in thousands): Three Months EndedJune 30, Six Months Ended June 30, Numerator for income per common share calculation: Net income available to common shareholders $ $ Denominator for income per common share calculation: Weighted-average common shares, basic Effect of dilutive securities: Stock options Weighted-average common shares, diluted 8 For the three and six months ended June 30, 2009, because the Company incurred a net loss, all potential common shares from the exercise of stock options and the vesting of restricted stock were anti-dilutive. As a result, there was no difference between basic and diluted loss per share. Comprehensive Income (Loss) Our total comprehensiveincome (loss) includes netincome (loss) and other comprehensive income (loss) items listed in the table below (in thousands): Three Months Ended June 30, Six Months Ended June 30, Net income (loss) $ $ ) $ $ ) Amortization of prior service cost on pension - 5 - 9 Amortization of pension net loss 56 ) 50 Unrealized loss on cash flow hedge Total comprehensiveincome (loss) $ $ ) $ $ Recently Issued Accounting Pronouncements In October 2009, there were revisions to the accounting standard for revenue arrangements with multiple deliverables.The revisions address how to separate deliverables and how to measure and allocate arrangement consideration to one or more units of accounting.The revisions are effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. We plan to adopt this guidance effective January 1, 2011, and we do not expect it to have a material impact on our financial position or results of operations. Note 2 — Discontinued Operations Banks Broadcasting Our consolidated financial statements reflect the operations, assets and liabilities of the Banks Broadcasting joint ventureas discontinued for all periods presented. On April 23, 2009, Banks Broadcasting completed the sale of KNIN-TV, a CW affiliate in Boise, for $6.6 million to Journal Broadcast Corporation. As a result of the sale we received, on the basis of our economic interest in Banks Broadcasting, distributions of $2.6 million and $0.4 million during the six months ended June 30, 2009 and 2010, respectively.Substantially all of the assets of the Banks Broadcasting joint venture have now been liquidated. We provided no capital contributions to Banks Broadcasting during the six months ended June 30, 2010 and 2009. The following presents summarized information for the discontinued operations (in thousands): Three Months Ended June 30, Six MonthsEnded June 30, Net revenues $ $ Operating loss ) ) Net loss ) ) The operating loss for the six months ended June 30, 2009 includes an impairment charge of $1.9 million to reduce the carrying value of broadcast licenses to fair value based on the final sale price of KNIN-TV of $6.6 million.Net loss for the six months ended June 30, 2009 reflects our 50% share of net losses of Banks Broadcasting, net of taxes and non operating items, to adjust the carrying value of the non-controlling interest to reflect the estimated amounts that were due to the minority shareholders upon liquidation of Banks Broadcasting. 9 Note 3 — Equity Investments Joint Venture with NBC Universal We own a 20.38% interest in Station Venture Holdings, LLC (“SVH”), a joint venture with NBC Universal, and account for our interest using the equity method as we do not have a controlling interest. SVH wholly owns Station Venture Operations, LP (“SVO”), which is the operating company that manages KXAS-TV and KNSD-TV, the television stations that comprise the joint venture. The following presents summarized financial information of SVH (in thousands): Three Months Ended June 30, Six Months Ended June 30, Cash distributions to SVH from SVO $ Income to SVH $ Other expense, net (primarily interest on the GECC note) Net loss of SVH $ ) $ ) $ ) $ ) Shortfall loans to SVH from LIN Television $ $
